       Case 9:19-cv-00047-DLC Document 123 Filed 10/27/20 Page 1 of 5



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION



 HELENA HUNTERS AND
 ANGLERS ASSOCIATION, and                         CV 19–47–M–DLC
 MONTANA WILDLIFE
 FEDERATION,                                      (Consolidated with Case No.
              Plaintiffs, and                     CV 19–106–M–DLC)

 ALLIANCE FOR THE WILD
 ROCKIES, and NATIVE                               ORDER
 ECOSYSTEM COUNCIL
              Consolidated Plaintiffs,

        vs.

 LEANNE MARTEN, in her official
 capacity; UNITED STATES FOREST
 SERVICE; UNITED STATES
 DEPARTMENT OF AGRICULTURE,

              Federal Defendants, and

 STATE OF MONTANA, and
 MONTANA BICYCLE GUILD

              Defendant-Intervenors

      Before the Court is Plaintiffs Alliance for the Wild Rockies, and Native

Ecosystem Council’s (“Alliance”) Motion for Attorney’s Fees and Other Expenses.

(Doc. 114.) This motion is denied as premature.
        Case 9:19-cv-00047-DLC Document 123 Filed 10/27/20 Page 2 of 5



                                       DISCUSSION

      Alliance requests $91,593 in attorney fees and $453.80 in costs under the

Endangered Species Act’s (“ESA”) fee shifting provision or, alternatively, under

the Equal Access to Justice Act (“EAJA”). (Doc. 115 at 5.) Federal Defendants

assert that fees are appropriate under the EAJA and not the ESA. (Doc. 119 at 11.)

They further assert that Alliance’s motion is premature because EAJA fees must be

requested within thirty days of a “final judgment” which has not yet occurred as

this case is on appeal. (Id. at 12.)

      The first question is whether Alliance may move for fees under the ESA or

the EAJA. In the underlying litigation, Alliance brought three claims under the

APA and various environmental laws, and only prevailed on its second claim that

the Tenmile Project’s Biological Opinion was inadequately detailed in violation of

the ESA. (Doc. 45 at 2.) Federal Defendants assert that this question is controlled

by Bennett v. Spear, 520 U.S. 154, 173–74 (1997), where the Supreme Court

announced that a cause of action against a federal agency based on the

maladministration of the ESA is available only under the APA—which in turn,

gives rise to a fee award under the EAJA. (Id. at 11.) The Court determined that a

plaintiff’s challenge related to the ESA may only support a fee award under the

ESA where the challenge is authorized by one of the ESA’s three citizen suit

provisions. Id. at 171.
       Case 9:19-cv-00047-DLC Document 123 Filed 10/27/20 Page 3 of 5



      The ESA allows an individual to sue the Government to:

      (A) to enjoin any person, including the United States and any other
      governmental instrumentality or agency (to the extent permitted by the
      eleventh amendment to the Constitution), who is alleged to be in
      violation of any provision of this chapter or regulation issued under the
      authority thereof; or
      (B) to compel the Secretary to apply, pursuant to section
      1535(g)(2)(B)(ii) of this title, the prohibitions set forth in or authorized
      pursuant to section 1533(d) or 1538(a)(1)(B) of this title with respect to
      the taking of any resident endangered species or threatened species
      within any State; or
      (C) against the Secretary where there is alleged a failure of the
      Secretary to perform any act or duty under section 1533 of this title
      which is not discretionary with the Secretary.

16 U.S.C. § 1540(g)(1).

      Alliance does not argue that its challenge to the biological opinion was

authorized by any of the above provisions. Instead, it asserts that the Eastern

District of California has allowed a plaintiff to obtain fees under the ESA for a

similar claim. (Doc. 122 at 2 (citing S. Yuba River Citizens League & Friends of

River v. Nat’l Marine Fisheries Serv., No. CIV. S-06-2845 LKK, 2012 WL

1038131 (E.D. Cal. Mar. 27, 2012), aff’d sub nom. S. Yuba River Citizens League

v. Nat’l Marine Fisheries Serv., 581 F. App’x 693 (9th Cir. 2014)).) There, despite

characterizing the plaintiff’s challenge to an inadequate biological opinion as

arising under the APA, the court permitted a fee award under the ESA because the

defendants had conceded that the ESA and not EAJA governed the award. Id. at

*1, *3. Here, Federal Defendants make no such concession. And, at least two
        Case 9:19-cv-00047-DLC Document 123 Filed 10/27/20 Page 4 of 5



other courts have analyzed a successful challenge to a biological opinion as giving

rise to a fee award under the EAJA. Oregon Nat. Desert Ass’n v. Lohn, 522 F.

Supp. 2d 1295, 1297 (D. Or. 2007); Hawaii Longline Ass’n v. Nat’l Marine

Fisheries Serv., No. CIV.A.01-765(CKK) (AK, 2004 WL 2239483, at *1 (D.D.C.

Sept. 27, 2004). Given that Alliance does not point to any provision of the ESA

which purportedly authorized its claim, the Court will address the motion for fees

under the EAJA.

      The EAJA permits a plaintiff to obtain fees for suing the United States

when: (1) the plaintiff is the “prevailing party”: (2) the Government’s position was

not “substantially justified”; (3) no “special circumstances make an award unjust”;

and (4) the plaintiff submits a fee application within 30 days of entry of final

judgment. Comm’r, I.N.S. v. Jean, 496 U.S. 154, 158 (1990). A “final judgment”

under 28 U.S.C. § 2412(d)(1)(B) “means a judgment that is final and not

appealable, and includes an order of settlement.” Id. § 2412(d)(2)(G); Melkonyan

v. Sullivan, 501 U.S. 89, 96 (1991) (holding that a “final judgment” “means a

judgment rendered by a court that terminates the civil action for which EAJA fees

may be received. The 30-day EAJA clock begins to run after the time to appeal

that ‘final judgment’ has expired.”).

      Here, Alliance brought its motion on July 14, 2020 before the 60-day

window to file an appeal had closed. (Doc. 114.) Then on August 27, 2020,
       Case 9:19-cv-00047-DLC Document 123 Filed 10/27/20 Page 5 of 5



Federal Defendants filed a timely notice of appeal. (Doc. 120.) Accordingly, there

is not yet a “final judgment” in this case and Alliance’s motion is premature. The

Court will dismiss the motion. Alliance may refile at the appropriate time.

      IT IS ORDERED that Alliance’s Motion (Doc. 114) is DENIED as

premature.

      DATED this 27th day of October, 2020.
